Mr. Justice Gordon
delivered the opinion of the court, October 8th 1877.
Mark Halfpenny, the plaintiff in this bill, procured an insurance from' the Peoples’ Insurance Co., for a term of five years, commencing July 9th 1864, on his three-story frame woollen mill, situated in Hartley township, Union county. This insurance was on the mutual plan, and involved a premium-note of six hundred dollars. An assessment was made on this note, January 18th 1873, of twenty per centum, for the payment of losses happening during the life of the policy; and this not being paid, judgment was entered therefor,' under the provisions of the Acts of Assembly of 1838 and 1843 (both of these acts being parts of the company’s charter), in the Common Pleas of Union county, December 24th 1873. Execution was issued on this judgment to February Term 1874. It is this execution which the plaintiff seeks to enjoin. The property was burned on the 11th day of June 1866; the loss adjusted and the policy cancelled in July following. Subsequently, on or about the 1st of April 1868, the real estate upon which the insured property had been situated, was sold by Halfpenny, and the possession delivered to Matthew Norton.
It is not pretended that this judgment bound this property in the hands of Norton, for it was entirely too late for that. It is urged, however, that inasmuch as the sixth section of the Act of April 13th 1838 provides that “the same, when so entered, shall be deemed and taken to be, in all respects, as a judgment upon confession by virtue of a warrant of attorney,” a general judgment is thus created against the insured, upon which execution may issue against any property he may chance to own, whether real or personal. Were we to consider only this excerpt from the statute, we must necessarily adopt the conclusion above stated; but an investigation of the whole act leads us to a different opinion. In terms the lien is special — confined to the property insured. It is “ in the nature of a judgment, waiving the right of inquisition, upon all property so insured.” The memorandum must be filed in the office of the prothonotary of the county “ where such real estate shall be;” and it must be accompanied with a description of the insured property. If the intention w'as to create a general judgment against the insured, why this careful limitation to the property itself ? If it was to bind all property, why file a special description of that • insured, or why confine it to the county in which the premises are situated, or why this waiver of the right of inquisition, if the judgment might be satisfied by a levy on personal property ? These *51questions are unanswerable on the hypothesis of a general judgment. If, however, the lien is limited and specific, the execution can have no wider scope than the judgment itself — the fountain can rise no higher than its source. We may observe further, that as these statutes in no way abridge the powers of the company to collect its assessments by ordinary process, there is the less reason to extend those powers by implication or construction. It follows, from the above discussion, that the judgment against Halfpenny was inoperative and void, because, when entered, there was nothing upon which it could attach.
And now, October 8th 1877, it is ordered that the decree of the Court of Common Pleas, dismissing the plaintiffs bill as to judgment No. 61, December Term 1873, The People’s Fire Insurance Company of Pennsylvania v. Mark Halfpenny, be reversed and set aside, at the costs of the appellee, and further, that the said company be perpetually enjoined and restrained from the collection or enforcement of said judgment.